 


109 HRES 724 : Honoring Leonidas Ralph Mecham, Director of the Administrative Office of the United States Courts and Secretary of the Judicial Conference of the United States.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 169 
109th CONGRESS 
2d Session 
H. RES. 724 
[Report No. 109-446] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Sensenbrenner (for himself, Mr. Conyers, Mr. Cannon, Mr. Smith of Texas, Mr. Inglis of South Carolina, Mr. Feeney, Mr. Scott of Virginia, and Mr. Coble) submitted the following resolution; which was referred to the Committee on the Judiciary 
 

April 27, 2006
Additional sponsor: Ms. Waters

 
April 27, 2006 
Referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Honoring Leonidas Ralph Mecham, Director of the Administrative Office of the United States Courts and Secretary of the Judicial Conference of the United States. 
 
 
Whereas Ralph Mecham has served under three chief justices for more than 20 years as the Director of the Administrative Office of the United States Courts, earning him the distinction of the longest serving director in the agency’s history; 
Whereas Ralph Mecham has focused on enhancing support to the Judicial Conference; 
Whereas Ralph Mecham has worked to secure sufficient resources for the judiciary in tight budget climates; 
Whereas Ralph Mecham assisted in the creation of a program to obtain funding for new courthouses to replace aging, unsafe facilities, and to enhance judicial security; 
Whereas Ralph Mecham championed innovations that have enhanced court administration by decentralizing financial and management responsibilities, thereby providing more flexibility to district and circuit courts; and 
Whereas Ralph Mecham encouraged the development and incorporation into the judicial system of the latest technology, which has resulted in major improvements in court efficiency, presentation of evidence, and access to court records: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Leonidas Ralph Mecham for his steadfast loyalty and unwavering dedication to the judiciary and to the public; 
(2)recognizes Leonidas Ralph Mecham for his more than 20 years of outstanding public service to the Federal judiciary and to the Nation; and 
(3)honors Leonidas Ralph Mecham on the occasion of his retirement from the Administrative Office of the United States Courts. 
 
 
April 27, 2006 
Referred to the House Calendar and ordered to be printed 
